ACCEPTED
                                                                                           04-15-00480-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     11/19/2015 9:08:23 AM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK




                     No. 04-15-00480-CV                                   FILED IN
                      __________________________________________   4th COURT OF APPEALS
                                                                    SAN ANTONIO, TEXAS
                  IN THE COURT OF APPEALS OF TEXAS                 11/19/2015 9:08:23 AM
                      FOURTH JUDICIAL DISTRICT                         KEITH E. HOTTLE
                         SAN ANTONIO, TEXAS                                 Clerk
                      __________________________________________


              LIBERTY SPORT AVIATION, L.P.,
                                  Appellant,
                                        vs.
                TEXAS HILL COUNTRY BANK,
                                   Appellee.
              __________________________________________
         FROM THE 216TH JUDICIAL DISTRICT, KENDALL COUNTY,
         CAUSE NO. 14-314A, HON. KEITH WILLIAMS, PRESIDING
              __________________________________________
            APPELLANT’S MOTION TO ABATE APPEAL


To the Honorable Court:

     In its November 5, 2015 Order, this Court ordered the parties

to address the question of whether there is a final, appealable

judgment in this case. In response to this Court’s Order, Appellant

respectfully requests this Court to abate the appeal for 60 days to

allow the parties to seek further order from the trial court to clarify

that the judgment appealed is a final, appealable order.
Respectfully submitted,

KELLER STOLARCZYK, PLLC
234 West Bandera Road #120
Boerne, Texas 78006
Tele: 830.981.5000
Facs: 888.293.8580

/s/Kimberly S. Keller
Kimberly S. Keller
SBN: 24014182
kim@kellsto.com

COUNSEL FOR APPELLANT




2
           CERTIFICATE OF CONFERENCE & SERVICE

      I certify that on November 17, 2015, co-counsel Jonathan

Cluck conferred with counsel for Appellee (Mr. Maguire), but did not

receive a response back by the time this Motion was filed. On

November 19, 2015, this Motion was served on those individuals

listed below via this Court’s e-filing system, facsimile, and/or email:

                         M. Patrick Maguire
                         945 Barnett Street
                        Kerrville, Texas 78028

                      William Michael Childers
                 222 Sidney Baker South, Suite 630
                       Kerrville, Texas 78028

                                   /s/Kimberly S. Keller
                                   Kimberly S. Keller




                                   3